UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q ☒Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013 - or - ☐Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-22981 GEORGIA-CAROLINA BANCSHARES, INC. (Exact name of registrant as specified in its charter) Georgia 58-2326075 (State or other Jurisdiction of (I.R.S. Employer Identification Number) Incorporation or Organization) 3527 Wheeler Road, Augusta, Georgia 30909 (Address of principal executive offices, including zip code) (706) 731-6600 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ☒ NO ☐ Indicate by check mark whether the registrant has submitted electronically and has posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒ NO ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ☐ NO ☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 2, 2013 Common Stock, $.001 Par Value 3,557,600 shares GEORGIA-CAROLINA BANCSHARES, INC. Form 10-Q Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Statements of Financial Condition as of June 30, 2013 and December 31, 2012 3 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2013 and 2012 4 Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2013 and 2012 5 Consolidated Statements of Shareholders’ Equity for the Six Months Ended June 30, 2013 and 2012 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 7 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures about Market Risk 46 Item 4. Controls and Procedures 46 PART II. OTHER INFORMATION Item 6. Exhibits 47 SIGNATURES 48 EXHIBIT INDEX 49 Cautionary Note Regarding Forward-Looking Statements Certain statements contained in the Company’s filings with the Securities and Exchange Commission (the “SEC”) and its reports to stockholders’ contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which represent the expectations or beliefs of our management, including, but not limited to, statements concerning the banking industry and our operations, performance, financial condition and growth. For this purpose, any statements contained in this Report that are not statements of historical fact may be deemed forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “intend,” “could,” “should,” “can,” “estimate,” or “continue,” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties, certain of which are beyond our control, and actual results may differ materially depending on a variety of important factors, including competition, general economic and market conditions, deposit levels and loan demand, changes in interest rates, changes in the value of real estate and other collateral securing loans, securities portfolio values, interest rate risk management and sensitivity, exposure to regulatory and legislative changes, and other risks and uncertainties described in our periodic reports filed with the SEC, including the Annual Report, and particularly the sections entitled “Risk-Factors” and Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate. Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized. The inclusion of this forward-looking information should not be construed as a representation by us or any person that the future events, plans, or expectations contemplated by us will be achieved. We undertake no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Part I - FINANCIAL INFORMATION Item 1.Financial Statements. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Financial Condition (dollars in thousands, except share and per share data) June 30, December 31, (Unaudited) Assets Cash and due from banks $ 14,293 $ 30,279 Securities available-for-sale 152,634 132,760 Loans 263,620 265,831 Allowance for loan losses ) ) Loans, net 258,659 259,877 Loans held for sale at fair value 34,480 48,432 Bank-owned life insurance 9,551 10,001 Bank premises and equipment, net 9,603 8,790 Accrued interest receivable 1,820 1,772 Other real estate owned, net 4,702 5,876 Federal Home Loan Bank stock 855 1,865 Other assets 9,881 6,523 Total assets $ 496,478 $ 506,175 Liabilities and Shareholders’ Equity Liabilities Deposits Non-interest bearing $ 70,247 $ 70,880 Interest-bearing: NOW accounts 56,146 57,482 Savings 67,293 64,236 Money market accounts 71,967 54,982 Time deposits of $100,000 or more 102,038 111,537 Other time deposits 57,283 57,839 Total deposits 424,974 416,956 Short-term debt 5,500 25,028 Repurchase agreements 3,045 3,333 Other liabilities 6,068 4,533 Total liabilities 439,587 449,850 Shareholders’ equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,556,648 and 3,528,296 shares issued and outstanding, respectively 4 4 Additional paid-in capital 15,853 15,687 Retained earnings 43,301 39,177 Accumulated other comprehensive income/(loss) ) 1,457 Total shareholders’ equity 56,891 56,325 Total liabilities and shareholders’ equity $ 496,478 $ 506,175 See notes to the consolidated financial statements. 3 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (Unaudited) (dollars in thousands, except share and per share data) Three Months Ended June 30, Six Months Ended June 30, Interest income Interest and fees on loans $ 3,786 $ 4,564 $ 7,670 $ 9,175 Interest on taxable securities 635 526 1,149 1,040 Interest on nontaxable securities 127 115 243 226 Other interest income 28 21 34 41 Total interest income 4,576 5,226 9,096 10,482 Interest expense Interest on time deposits of $100,000 or more 266 429 548 899 Interest on other deposits 275 362 556 739 Interest on funds purchased and other borrowings 4 225 10 450 Total interest expense 545 1,016 1,114 2,088 Net interest income 4,031 4,210 7,982 8,394 Provision for loan losses ) 125 ) 430 Net interest income after provision for loan losses 5,231 4,085 9,784 7,964 Non-interest income Service charges on deposits 390 378 760 734 Mortgage banking activities 2,693 2,687 4,697 4,795 Net gains on sales of other real estate 14 ) 159 6 Net gains on securities available for sale 78 - 91 1 Other 626 439 1,883 869 Total non-interest income 3,801 3,484 7,590 6,405 Non-interest expense Salaries and employee benefits 3,291 2,960 6,365 5,902 Occupancy expenses 367 380 735 777 Other real estate owned expenses 543 279 702 491 Other 1,667 1,446 3,279 2,861 Total non-interest expense 5,868 5,065 11,081 10,031 Income before income taxes 3,164 2,504 6,293 4,338 Income tax expense 1,045 801 1,867 1,351 Net income $ 2,119 $ 1,703 $ 4,426 $ 2,987 Earnings per common share Basic $ 0.60 $ 0.47 $ 1.25 $ 0.83 Diluted $ 0.59 $ 0.47 $ 1.24 $ 0.83 Dividends per common share $ 0.045 $ 0.040 $ 0.085 $ 0.040 See notes to the consolidated financial statements. 4 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Comprehensive Income/(Loss) (Unaudited) (dollars in thousands) Three Months Ended June 30, Six Months Ended June 30, Net income $ 2,119 $ 1,703 $ 4,426 $ 2,987 Other comprehensive income (loss): Unrealized holding gain (loss) arising during the period ) 456 ) 381 Tax effect of unrealized holding (gain) loss 1,674 ) 1,925 ) Reclassification for gain included in net income ) - ) - Tax effect of gain included in net income 27 - 31 - Total other comprehensive income (loss) ) 337 ) 282 Comprehensive income (loss) $ ) $ 2,040 $ 702 $ 3,269 See notes to the consolidated financial statements. 5 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Shareholders' Equity (Unaudited) (dollars in thousands except share and per share data) Common Stock Shares Common Stock Par Value Additional Paid-in-Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Shareholders' Equity Balance at January 1, 2012 3,592,140 $ 4 $ 16,301 $ 32,988 $ 1,152 $ 50,445 Net income - - - 2,987 - 2,987 Other comprehensive income - 282 282 Proceeds from exercise of stock options 26,051 - 120 - - 120 Stock-based compensation expense - - 54 - - 54 Issuance of restricted stock for compensation 15,988 - 13 - - 13 Issuance of stock for directors' fees 9,557 - 72 - - 72 Repurchase of common shares ) - ) - - ) Dividends - - - ) - ) Balance at June 30, 2012 3,603,736 $ 4 $ 16,230 $ 35,829 $ 1,434 $ 53,497 Balance at January 1, 2013 3,528,296 $ 4 $ 15,687 $ 39,177 $ 1,457 $ 56,325 Net income - - - 4,426 - 4,426 Other comprehensive loss - ) ) Stock-based compensation expense - - 48 - - 48 Issuance of restricted stock for compensation 24,006 - 62 - - 62 Issuance of stock for directors' fees 4,346 - 56 - - 56 Dividends - - - ) - ) Balance at June 30, 2013 3,556,648 $ 4 $ 15,853 $ 43,301 $ ) $ 56,891 See notes to the consolidated financial statements. 6 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Cash Flows (Unaudited) (dollars in thousands) Six Months Ended June 30, Cash flows from operating activities Net income $ 4,426 $ 2,987 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 296 321 Provision for loan losses ) 430 Write-downs of other real estate owned 386 103 Net gains on sale of other real estate owned ) (6 ) Loss on sale of equipment 4 - Net gains on securities available for sale ) (1 ) Gain on bank owned life insurance ) - Mortgage banking activities ) ) Proceeds from sale of loans held for sale 210,538 200,991 Originations of loans held for sale ) ) Increase in cash value of bank-owned life insurance ) ) Stock-based compensation expense 110 67 Stock issued for directors' fees 56 72 Deferred income tax benefit ) ) Increase in accrued interest receivable ) ) Increase in other assets ) ) Increase (decrease) in accrued interest payable 25 ) Increase in other liabilities 1,511 2,026 Net cash provided by operating activities 16,149 3,207 Cash flows from investing activities Loan originations and collections, net 2,835 2,928 Purchases of available-for-sale securities ) ) Proceeds from maturities and calls of available-for-sale securities 15,387 12,910 Proceeds from sales of available-for-sale securities 12,735 - Proceeds from redemption of FHLB stock 1,010 159 Proceeds from sale of other real estate owned 1,132 3,024 Proceeds from life insurance death benefit 1,421 - Net additions to bank premises and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Net increase in deposits 8,018 1,982 Net repayments of short-term borrowings ) - Decrease in repurchase agreements ) ) Proceeds from stock options exercised - 120 Repurchase shares of common stock - ) Cash dividends paid ) ) Net cash provided by (used in) financing activities ) 1,164 Net decrease in cash and due from banks ) ) Cash and due from banks at beginning of the year 30,279 34,902 Cash and due from banks at end of the year $ 14,293 $ 32,466 See notes to the consolidated financial statements. 7 Supplemental Consolidated Cash Flow Information The Bank had the following significant non-cash transactions during the six months ended June 30, 2013 and 2012. Six Months Ended June 30, (dollars in thousands) Supplemental cash flow information: Interest received $ 9,048 $ 10,393 Interest paid 1,089 2,117 Income taxes paid 1,150 725 Supplemental noncash information: Transfers from loans to other real estate owned 185 2,872 Unrealized gain (loss) on securities, net of tax $ ) $ 282 See notes to the consolidated financial statements. 8 GEORGIA-CAROLINA BANCSHARES, INC. Notes to Consolidated Financial Statements June 30, 2013 (Unaudited) Note 1 – Basis of Presentation The accompanying consolidated financial statements include the accounts of Georgia-Carolina Bancshares, Inc. (the “Company”), its wholly owned subsidiary, First Bank of Georgia (the “Bank”), and the wholly owned subsidiary of the Bank, Willhaven Holdings, LLC. All intercompany transactions and accounts have been eliminated in the consolidation of the Company and the Bank. The consolidated financial statements as of June 30, 2013 and for the three and six months ended June 30, 2013 and 2012 are unaudited and have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted pursuant to such rules and regulations. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. The financial information included herein reflects all adjustments (consisting of normal recurring adjustments) which are, in the opinion of management, necessary to a fair presentation of the financial position and results of operations for interim periods. Note 2 – Investment Securities The amortized cost and fair value amounts of securities owned as of June 30, 2013 and December 31, 2012 are shown below: June 30, 2013 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (dollars in thousands) Securities available-for-sale: U.S. Government and agency $ 62,785 $ 239 $ ) $ 61,151 Mortgage-backed 58,840 640 ) 58,201 State and municipal 29,569 320 ) 28,598 Corporate bonds 4,774 6 ) 4,684 Total $ 155,968 $ 1,205 $ ) $ 152,634 9 Note 2 – Investment Securities (continued) December 31, 2012 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (dollars in thousands) Securities available-for-sale: U.S. Government and agency $ 55,404 $ 260 $ ) $ 55,565 Mortgage-backed 50,074 1,313 ) 51,295 State and municipal 21,974 852 ) 22,788 Corporate bonds 3,052 68 (8 ) 3,112 Total $ 130,504 $ 2,493 $ ) $ 132,760 The amortized cost and fair value of securities as of June 30, 2013 by contractual maturity are as follows. Actual maturities may differ from contractual maturities in mortgage-backed securities, as the mortgages underlying the securities may be called or prepaid without penalty; therefore, these securities are not included in the maturity categories in the following maturity summary. Securities Available-for-Sale Amortized Cost Fair Value (dollars in thousands) Less than one year $ 13,600 $ 12,686 One to five years 14,127 13,715 Five to ten years 47,122 46,280 Over ten years 22,279 21,752 Mortgage-backed securities 58,840 58,201 Total $ 155,968 $ 152,634 Securities with a carrying amount of approximately $56.9 million and $53.7 million were pledged to secure public deposits and for other purposes at June 30, 2013 and December 31, 2012, respectively. During the six months ended June 30, 2013, the Bank sold $12.7 million in securities available-for-sale, realizing gains of $158,000 and losses of $74,400 for a net gain of $83,600. During the six months ended June 30, 2012, there were no sales of securities available-for-sale. For the six months ended June 30, 2013, the Bank reclassified $91,000 in gains from accumulated other comprehensive income to gain on sale of securities. The tax effect of $31,000 was included in income tax expense. Management evaluates investment securities for other-than-temporary impairment on a periodic basis, and more frequently when economic or market conditions warrant such evaluation. Consideration is given to (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuers, and (3) the intent and ability of the Bank to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. 10 Note 2 – Investment Securities (continued) Information pertaining to securities with gross unrealized losses at June 30, 2013 and December 31, 2012, aggregated by investment category and length of time that individual securities have been in a continuous loss position, follows: June 30, 2013 Less than Twelve Months Over Twelve Months Number of Securities Fair Value Gross Unrealized Losses Number of Securities Fair Value Gross Unrealized Losses (dollars in thousands) Securities available-for-sale: U.S. Government and agency 25 $ 40,404 $ ) - $ - $ - Mortgage-backed 22 36,681 ) - - - State and municipal 41 20,207 ) - - - Corporate bonds 4 3,499 ) - - - Total 92 $ 100,791 $ ) - $ - $ - December 31, 2012 Less than Twelve Months Over Twelve Months Number of Securities Fair Value Gross Unrealized Losses Number of Securities Fair Value Gross Unrealized Losses (dollars in thousands) Securities available-for-sale: U.S. Government and agency 7 $ 13,757 $ ) 1 $ 1,365 * Mortgage-backed 2 4,794 ) - - - State and municipal 5 2,035 ) - - - Corporate bonds 1 992 (8 ) - - - Total 15 $ 21,578 $ ) 1 $ 1,365 * * Gross unrealized loss is less than $1,000. At June 30, 2013, the gross unrealized losses in securities available-for-sale are primarily the result of changes in market interest rates and are not related to the credit quality of the underlying issuer. The Bank has determined that no declines in market value are deemed to be other than temporary at June 30, 2013. Included in “Other assets” is an investment of approximately $236,250 net of amortization, in a real estate rehabilitation project located in Georgia that will provide the Bank with state tax credits for approximately the next four years. 11 Note 3 – Loans The Bank engages in a full complement of lending activities, including commercial, consumer and real estate loans. The composition of loans at June 30, 2013 and December 31, 2012 is summarized as follows: June 30, December 31, (dollars in thousands) Commercial and industrial $ 18,288 $ 19,816 Real estate - construction, land and land development 59,752 55,926 Real estate - residential 53,473 55,495 Real estate - commercial 128,401 130,729 Consumer 3,750 3,921 Total loans 263,664 265,887 Deferred loan fees ) ) Total loans, net of deferred fees 263,620 265,831 Allowance for loan losses ) ) Loans, net of allowance for loan losses $ 258,659 $ 259,877 Loan segments Commercial and industrial loans are directed principally towards individual, partnership or corporate borrowers, for a variety of business purposes. These loans include short-term lines of credit, short-term to medium-term plant and equipment loans, and loans for general working capital. Risks associated with this type of lending arise from the impact of economic stresses on the business operations of borrowers. The Bank mitigates such risks in the loan portfolio by diversifying lending across North American Industry Classification System (“ NAICS”) codes and has experienced very low levels of loss for this loan type for the past three years. Real estate – construction, land and land development loans consist of residential and commercial construction loans as well as land and land development loans. Land development loans are primarily construction and development loans to builders in the Augusta and Savannah, Georgia markets. These loan portfolios possess an increased level of risk compared to other loan types.The Bank’s approach to financing the development, financing the construction and providing the ultimate residential mortgage loans to the residential property purchasers has resulted in less exposure to the effects of the aforementioned decline in property values. These loans include certain real estate – construction loans classified as acquisition, development & construction. The loans are managed by the Bank’s construction division. Real estate – residential loans include residential mortgage lending and are primarily single-family residential loans secured by the residential property. Residential property values have stabilized over the past year, and this loan type has experienced decreases in historical losses over the past three years. Home equity lines are also included in real estate – residential loans. 12 Note 3 – Loans (continued) Real estate – commercial loans include commercial mortgage loans that are generally secured by office buildings, retail establishments and other types of real property, both owner occupied and non-owner occupied. A significant component of this type of lending is to owner occupied borrowers, including churches. Consumer loans consist primarily of installment loans to individuals for personal, family or household purposes, including automobile loans to individuals and pre-approved lines of credit. The Bank has experienced low levels of loss for this loan type for the past three years compared to the other loan types. Loan risk grades The Company categorizes loans into risk grades based on relevant information about the ability of borrowers to service their debt such as: future repayment ability, financial condition, collateral, administration, management ability of borrower, and history and character of borrower. Grades are assigned at loan origination and may be changed as a result of a loan review or at the discretion of management. The Company uses the following definitions for risk grades: Grade 1: Highest quality - Alternate sources of cash exist, such as the commercial paper market, capital market, internal liquidity or other bank lines. These are national or regional companies with excellent cash flow which covers all debt service requirements and a significant portion of capital expenditures. Balance sheet strength and liquidity are excellent and exceed the industry norms. Financial trends are positive. The companies are market leaders within the industry and the industry performance is excellent. This grade includes loans which are fully secured by cash or equivalents. This grade includes loans secured by marketable securities with no less than 25% margin. Borrowers are of unquestionable financial strength. Financial standing of borrower is known and borrower exhibits superior liquidity, net worth, cash flow and leverage. Grade 2: Above average quality - There is minimal risk. Borrowers have strong, stable financial trends. There is strong cash flow covering debt service requirements and some portion of capital expenditures. Alternate sources of repayment are evident and financial ratios are comparable to or exceed the industry norms. Financial trends are positive. Borrower has prominent position within the industry or the local economy and the industry performance is above average. Management is strong in most areas and management depth is good. This grade includes loans secured by marketable securities with a margin less than 25%, and includes borrowers who have stable and reliable cash flow and above average liquidity and cash flow. There is modest risk from exposure to contingent liabilities. Grade 3: Average quality - Cash flow is adequate to cover all debt service requirements but not capital expenditures. Balance sheet may be leveraged but still comparable to industry norms. Financial trends are stable to mixed over the long term but no significant concerns presently exist. Generally there is a stable industry outlook, although there may be some cyclical characteristics. Borrowers are of average position in the industry or the local economy. The management team is considered capable and stable. This grade includes borrowers with reliable cash flow and alternate sources of repayment which may require the sale of assets. Financial position has been leveraged to a modest degree. However, the borrower has a relatively strong net worth considering income and debt. Grade 4: Below average quality - Loan conditions require more frequent monitoring. Stability is lacking in the primary repayment source, cash flow, credit history or liquidity; however, the instability is manageable and considered temporary. Overall trends are not yet adverse. These loans exhibit Grade 3 financial characteristics but lack proper and complete documentation. Sources of income or cash flow have become unstable or may possibly decline given current business or economic conditions. The borrower has a highly leveraged financial position or limited capital. Speculative construction loans originated by third parties are included in this grade. 13 Note 3 – Loans (continued) Grade 5: Other Assets Especially Mentioned - These loans have potential weaknesses which may inadequately protect the Bank’s position at some future date. Unlike a Grade 4 credit, adverse trends in the borrower’s operations and/or financial position are evident, but have not yet developed into well-defined credit weaknesses. Specific negative events within the borrower or the industry have occurred, which may jeopardize cash flow. Borrower’s operations are highly cyclical or vulnerable to economic or market conditions. Management has potential weaknesses and management depth is lacking. Borrower is taking positive steps to alleviate potential weaknesses and has the potential for improvement and upgrade. Corrective strategy to protect the Bank may be required and active management attention is warranted. Some minor delinquencies may exist from time to time. Borrowers exhibit some degree of weakness in financial condition. This may manifest itself in a reduction of net worth and liquidity. Grade 6: Substandard - A substandard loan has a well-defined weakness or weaknesses in the primary repayment source and undue reliance is placed on secondary repayment sources (collateral or guarantors). No loss beyond the specific reserves of the allowance for loan losses allocated to these loans is presently expected based on a current assessment of collateral values and guarantor cash flow. However, there is the distinct possibility that the Bank will sustain some future loss if the credit weaknesses are not corrected. Management is inadequate to the extent that the business’s ability to continue operations is in question. Intensive effort to correct the weaknesses and ensure protection against loss of principal (i.e. additional collateral) is mandatory. Delinquency of principal or interest may exist. Net worth, repayment ability, management and collateral protection, all exhibit weakness. In the case of consumer credit, closed end consumer installment loans delinquent between 90 and 119 days (4 monthly payments) will be minimally classified Substandard. Open end consumer credits will be minimally classified Substandard if delinquent 90 to 179 days (4 to 6 billing cycles). Grade 7: Doubtful - A doubtful loan has well-defined weaknesses as in Grade 6 with the added characteristic that collection or liquidation in full, on the basis of currently existing facts, conditions and values, is highly questionable and improbable. The possibility of loss is very high, but because of certain important and reasonably specific pending factors which may work to strengthen the credit, its classification as a loss is deferred until a more exact status can be determined. Pending factors include proposed merger, acquisition, liquidation procedures, capital injection, perfecting liens on additional collateral, and refinancing plans. Borrower is facing extreme financial distress, bankruptcy or liquidation, and prospects for recovery are limited. Loans are seriously in default and should be on non-accrual status. Collateral and guarantor protection are insufficient. Efforts are directed solely at retirement of debt, e.g., asset liquidation. Due to their highly questionable collectability, loans rated doubtful should not remain in this category for an extended period of time. Grade 8: Loss - Loans classified loss are considered uncollectable and of such little value that their continuance as bankable assets is not warranted. This classification does not mean that the loan has absolutely no recovery or salvage value but rather it is not practical or desirable to defer writing off the asset while pursuing recovery. The Bank should not attempt long-term recoveries while the asset remains in the active loan system. In the case of consumer credit, closed end consumer installment loans delinquent 120 days or more (5 monthly payments) will be classified Loss. Open end consumer credits will be classified Loss if delinquent 180 days or more (7 or more billing cycles). As of June 30, 2013 and December 31, 2012, the Bank had no loans classified as Grade 7 or 8. It is the Bank’s practice, in most cases, to take a charge-off when a loan or portion of a loan is deemed doubtful or loss. Consequently, the remaining principal balance, if applicable, which has been evaluated as collectible, is graded accordingly. 14 Note 3 – Loans (continued) As of June 30, 2013 and December 31, 2012, the principal balances of risk grades of loans by loan class, were as follows: June 30, 2013 (dollars in thousands) Grades 1 - 4 Grade 5 Grade 6 Total Commercial and industrial $ 18,223 $ 20 $ 45 $ 18,288 Real estate - construction, land and land development Acquistion, development, & construction 12,380 556 - 12,936 Other real estate - construction 44,507 955 1,354 46,816 Real estate - residential Home equity lines 19,585 - 16 19,601 Other real estate - residential 31,758 491 1,623 33,872 Real estate - commercial Owner occupied 50,396 5,470 1,215 57,081 Non-owner occupied 69,651 1,432 237 71,320 Consumer 3,721 - 29 3,750 Total loans receivable $ 250,221 $ 8,924 $ 4,519 $ 263,664 December 31, 2012 (dollars in thousands) Grades 1 - 4 Grade 5 Grade 6 Total Commercial and industrial $ 19,723 $ 32 $ 61 $ 19,816 Real estate - construction, land and land development Acquistion, development, & construction 13,498 774 - 14,272 Other real estate - construction 41,344 192 118 41,654 Real estate - residential Home equity lines 19,829 104 4 19,937 Other real estate - residential 33,446 81 2,031 35,558 Real estate - commercial Owner occupied 47,833 5,191 1,804 54,828 Non-owner occupied 72,603 3,103 195 75,901 Consumer 3,872 22 27 3,921 Total loans receivable $ 252,148 $ 9,499 $ 4,240 $ 265,887 The credit risk profile by risk grade category excludes accrued interest receivables of approximately $952,000 and $1,057,000 as of June 30, 2013 and December 31, 2012, respectively. 15 Note 3 – Loans (continued) The following table presents the activity in the allowance for loan losses by loan segment and the allowance by impairment method as of and for the three and six months ended June 30, 2013 and 2012: Allowance for Lo an Losses Activity and Allowance by Impairment Method For the Three and Six Months Ended June 30, 2013 (dollars in thousands) Commercial and industrial Real estate - construction, land and land development Real estate - residential Real estate - commercial Consumer Unallocated Total Three Months Ended June 30, 2013: Beginning balance $ 277 $ 2,348 $ 714 $ 1,894 $ 186 $ 71 $ 5,490 Charge offs - - (4 ) - ) - ) Recoveries 1 519 6 158 8 - 692 Provisions ) ) 3 ) 4 ) ) Ending balance $ 252 $ 1,981 $ 719 $ 1,805 $ 181 $ 23 $ 4,961 Six Months Ended June 30, 2013: Beginning balance $ 225 $ 2,870 $ 794 $ 1,872 $ 77 $ 116 $ 5,954 Charge offs - - ) ) ) - ) Recoveries 2 748 8 169 19 - 946 Provisions 25 ) ) ) 115 ) ) Ending balance $ 252 $ 1,981 $ 719 $ 1,805 $ 181 $ 23 $ 4,961 Ending balances: Individually evaluated for impairment $ 24 $ - $ 78 $ 123 $ - $ - $ 225 Collectively evaluated for impairment $ 228 $ 1,981 $ 641 $ 1,682 $ 181 $ 23 $ 4,736 16 Note 3 – Loans (continued) Allowance for Loan Losses Activity and Allowance by Impairment Method For the Three and Six Months Ended June 30, 2012 (dollars in thousands) Commercial and industrial Real estate - construction, land and land development Real estate - residential Real estate - commercial Consumer Unallocated Total Three Months Ended June 30, 2012: Beginning balance $ 176 $ 3,242 $ 1,120 $ 1,809 $ 92 $ 459 $ 6,898 Charge offs - ) ) - ) - ) Recoveries 6 47 2 - 6 - 61 Provisions 54 212 ) 125 23 1 125 Ending balance $ 236 $ 3,368 $ 767 $ 1,934 $ 89 $ 460 $ 6,854 Six Months Ended June 30, 2012: Beginning balance $ 185 $ 3,219 $ 1,141 $ 1,706 $ 108 $ 445 $ 6,804 Charge offs - ) ) - ) - ) Recoveries 224 248 34 - 25 - 531 Provisions ) 515 ) 228 26 15 430 Ending balance $ 236 $ 3,368 $ 767 $ 1,934 $ 89 $ 460 $ 6,854 Ending balances: Individually evaluated for impairment $ 47 $ 32 $ 75 $ 214 $ 14 $ - $ 382 Collectively evaluated for impairment $ 189 $ 3,336 $ 692 $ 1,720 $ 75 $ 460 $ 6,472 The following table presents the allowance by impairment method as of December 31, 2012: Allowance by Im pairment Method December 31, 2012 (dollars in thousands) Commercial and industrial Real estate - construction, land and land development Real estate - residential Real estate - commercial Consumer Unallocated Total Individually evaluated for impairment $ 28 $ - $ 59 $ 185 $ - $ - $ 272 Collectively evaluated for impairment $ 197 $ 2,870 $ 735 $ 1,687 $ 77 $ 116 $ 5,682 Ending balances: $ 225 $ 2,870 $ 794 $ 1,872 $ 77 $ 116 $ 5,954 17 Note 3 – Loans (continued) The following table presents the recorded investment in loans receivable, including accrued interest and excluding deferred loan fees, by loan segment based on impairment method as of June 30, 2013 and December 31, 2012: R ecorded Investment in Loans Receivable As of June 30, 2013 (dollars in thousands) Commercial and industrial Real estate - construction, land and land development Real estate - residential Real estate - commercial Consumer Total Individually evaluated for impairment $ 45 $ 1,510 $ 2,388 $ 5,562 $ 29 $ 9,534 Collectively evaluated for impairment $ 18,320 $ 58,515 $ 51,260 $ 123,209 $ 3,742 $ 255,046 Ending balance total $ 18,365 $ 60,025 $ 53,648 $ 128,771 $ 3,771 $ 264,580 Recorded Investment in Loans Receivable As of December 31, 2012 (dollars in thousands) Commercial and industrial Real estate - construction, land and land development Real estate - residential Real estate - commercial Consumer Total Individually evaluated for impairment $ 90 $ 566 $ 2,376 $ 6,770 $ 27 $ 9,829 Collectively evaluated for impairment $ 19,798 $ 55,657 $ 53,413 $ 124,420 $ 3,914 $ 257,202 Ending balance total $ 19,888 $ 56,223 $ 55,789 $ 131,190 $ 3,941 $ 267,031 18 Note 3 – Loans (continued) Impaired loans Loans for which it is probable that the payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired, and are individually evaluated for impairment. The following tables present loans individually evaluated for impairment and the related allowance by loan segment as of and for the periods ended June 30, 2013 and December 31, 2012: Impaired Loans As of and for the Three Months Ended June 30, 2013 (dollars in thousands) Unpaid Principal Balance Recorded Investment Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial and industrial $ 21 $ 21 $ - $ 23 $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 1,808 1,510 - 1,794 7 Real estate - residential Home equity lines 66 66 - 66 2 Other real estate - residential 2,041 1,963 - 2,025 11 Real estate - comercial Owner occupied 4,869 4,833 - 4,883 48 Non-owner occupied 57 57 - 37 1 Consumer 40 29 - 40 - Total $ 8,902 $ 8,479 $ - $ 8,868 $ 69 With an allowance recorded: Commercial and industrial $ 24 $ 24 $ 24 $ 25 $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction - Real estate - residential Home equity lines 16 16 7 17 - Other real estate - residential 343 343 71 345 2 Real estate - comercial Owner occupied 492 492 495 5 Non-owner occupied 195 180 20 195 - Consumer - Total $ 1,070 $ 1,055 $ 225 $ 1,077 $ 7 Total impaired loans Commercial and industrial $ 45 $ 45 $ 24 $ 48 $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 1,808 1,510 - 1,794 7 Real estate - residential Home equity lines 82 82 7 83 2 Other real estate - residential 2,384 2,306 71 2,370 13 Real estate - comercial Owner occupied 5,361 5,325 103 5,378 53 Non-owner occupied 252 237 20 232 1 Consumer 40 29 - 40 - Total $ 9,972 $ 9,534 $ 225 $ 9,945 $ 76 19 Note 3 – Loans (continued) Impaired Loans As of and for the Six Months Ended June 30, 2013 (dollars in thousands) Unpaid Principal Balance Recorded Investment Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial and industrial $ 21 $ 21 $ - $ 27 $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 1,808 1,510 - 1,391 13 Real estate - residential Home equity lines 66 66 - 66 2 Other real estate - residential 2,041 1,963 - 2,014 20 Real estate - comercial Owner occupied 4,869 4,833 - 4,916 95 Non-owner occupied 57 57 - 19 1 Consumer 40 29 - 41 - Total $ 8,902 $ 8,479 $ - $ 8,474 $ 131 With an allowance recorded: Commercial and industrial $ 24 $ 24 $ 24 $ 26 $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction - Real estate - residential Home equity lines 16 16 7 17 - Other real estate - residential 343 343 71 342 4 Real estate - comercial Owner occupied 492 492 103 455 9 Non-owner occupied 195 180 20 195 - Consumer - Total $ 1,070 $ 1,055 $ 225 $ 1,035 $ 13 Total impaired loans Commercial and industrial $ 45 $ 45 $ 24 $ 53 $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 1,808 1,510 - 1,391 13 Real estate - residential Home equity lines 82 82 7 83 2 Other real estate - residential 2,384 2,306 71 2,356 24 Real estate - comercial Owner occupied 5,361 5,325 103 5,371 104 Non-owner occupied 252 237 20 214 1 Consumer 40 29 - 41 - Total $ 9,972 $ 9,534 $ 225 $ 9,509 $ 144 20 Note 3 – Loans (continued) Impaired Lo ans As of and for the Three Months Ended June 30, 2012 (dollars in thousands) Unpaid Principal Balance Recorded Investment Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial and industrial $ 473 $ 475 $ - $ 507 $ 7 Real estate - construction, land and land development Acquistion, development, & construction 2,054 100 - 156 - Other real estate - construction 2,503 1,910 - 1,888 5 Real estate - residential Home equity lines 93 93 - 93 1 Other real estate - residential 2,139 1,916 - 1,919 20 Real estate - comercial Owner occupied 5,203 5,192 - 5,106 60 Non-owner occupied 2,290 340 - 420 - Consumer 41 33 - 33 - Total $ 14,796 $ 10,059 $ - $ 10,122 $ 93 With an allowance recorded: Commercial and industrial $ 57 $ 58 $ 47 $ 58 $ 1 Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 77 77 32 77 1 Real estate - residential Home equity lines - Other real estate - residential 100 102 75 100 1 Real estate - comercial Owner occupied 510 512 114 512 8 Non-owner occupied 583 583 100 588 9 Consumer 15 14 14 15 - Total $ 1,342 $ 1,346 $ 382 $ 1,350 $ 20 Total impaired loans Commercial and industrial $ 530 $ 533 $ 47 $ 565 $ 8 Real estate - construction, land and land development Acquistion, development, & construction 2,054 100 - 156 - Other real estate - construction 2,580 1,987 32 1,965 6 Real estate - residential Home equity lines 93 93 - 93 1 Other real estate - residential 2,239 2,018 75 2,019 21 Real estate - comercial Owner occupied 5,713 5,704 114 5,618 68 Non-owner occupied 2,873 923 100 1,008 9 Consumer 56 47 14 48 - Total $ 16,138 $ 11,405 $ 382 $ 11,472 $ 113 21 Note 3 – Loans (continued) Impaired Loans As of and for the Six Months Ended June 30, 2012 (dollars in thousands) Unpaid Principal Balance Recorded Investment Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial and industrial $ 473 $ 475 $ - $ 551 $ 17 Real estate - construction, land and land development Acquistion, development, & construction 2,054 100 - 259 - Other real estate - construction 2,503 1,910 - 2,028 10 Real estate - residential Home equity lines 93 93 - 101 1 Other real estate - residential 2,139 1,916 - 1,983 45 Real estate - comercial Owner occupied 5,203 5,192 - 5,383 116 Non-owner occupied 2,290 340 - 495 - Consumer 41 33 - 34 - Total $ 14,796 $ 10,059 $ - $ 10,834 $ 189 With an allowance recorded: Commercial and industrial $ 57 $ 58 $ 47 $ 59 $ 1 Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 77 77 32 78 2 Real estate - residential Home equity lines - Other real estate - residential 100 102 75 100 3 Real estate - comercial Owner occupied 510 512 114 514 16 Non-owner occupied 583 583 100 590 19 Consumer 15 14 14 16 - Total $ 1,342 $ 1,346 $ 382 $ 1,357 $ 41 Total impaired loans Commercial and industrial $ 530 $ 533 $ 47 $ 610 $ 18 Real estate - construction, land and land development Acquistion, development, & construction 2,054 100 - 259 - Other real estate - construction 2,580 1,987 32 2,106 12 Real estate - residential Home equity lines 93 93 - 101 1 Other real estate - residential 2,239 2,018 75 2,083 48 Real estate - comercial Owner occupied 5,713 5,704 114 5,897 132 Non-owner occupied 2,873 923 100 1,085 19 Consumer 56 47 14 50 - Total $ 16,138 $ 11,405 $ 382 $ 12,191 $ 230 22 Note 3 – Loans (continued) Impaired Loans As of and for the Year Ended December 31, 2012 (dollars in thousands) Unpaid Principal Balance Recorded Investment Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial and industrial $ 60 $ 61 $ - $ 454 $ 25 Real estate - construction, land and land development Acquistion, development, & construction 2,457 447 - 2,429 21 Other real estate - construction 197 119 - 206 5 Real estate - residential Home equity lines 70 70 - 74 - Other real estate - residential 2,129 1,964 - 2,283 96 Real estate - comercial Owner occupied 6,053 5,866 - 6,168 258 Non-owner occupied - Consumer 37 27 - 41 - Total $ 11,003 $ 8,554 $ - $ 11,655 $ 405 With an allowance recorded: Commercial and industrial $ 29 $ 29 $ 29 $ 32 $ 2 Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction - Real estate - residential Home equity lines - Other real estate - residential 342 342 60 346 23 Real estate - comercial Owner occupied 143 143 23 149 8 Non-owner occupied 760 761 160 780 50 Consumer - Total $ 1,274 $ 1,275 $ 272 $ 1,307 $ 83 Total impaired loans Commercial and industrial $ 89 $ 90 $ 29 $ 486 $ 27 Real estate - construction, land and land development Acquistion, development, & construction 2,457 447 - 2,429 21 Other real estate - construction 197 119 - 206 5 Real estate - residential Home equity lines 70 70 - 74 - Other real estate - residential 2,471 2,306 60 2,629 119 Real estate - comercial Owner occupied 6,196 6,009 23 6,317 266 Non-owner occupied 760 761 160 780 50 Consumer 37 27 - 41 - Total $ 12,277 $ 9,829 $ 272 $ 12,962 $ 488 For purposes of this disclosure, the unpaid principal balance is not reduced for net charge-offs. 23 Note 3 – Loans (continued) The following tables present a summary of current, past due and nonaccrual loans as of June 30, 2013 and December 31, 2012 by loan class: Analysis of Current, Past Due and Nonaccrual Loans As of June 30, 2013 (dollars in thousands) Accruing 30-89 Days Past Due 90 Days or more Past Due Nonaccrual Total Past Due and Nonaccrual Current and not Past Due or Nonaccrual Total Loans Commercial and industrial $ 77 $ - $ 17 $ 94 $ 18,194 $ 18,288 Real estate - construction, land and land development Acquistion, development, & construction - 12,936 12,936 Other real estate - construction 197 - 1,311 1,508 45,308 46,816 Real estate - residential Home equity lines 200 - 16 216 19,385 19,601 Other real estate - residential 468 - 1,548 2,016 31,856 33,872 Real estate - comercial Owner occupied 161 - 860 1,021 56,060 57,081 Non-owner occupied - - 180 180 71,140 71,320 Consumer 35 - 28 63 3,687 3,750 Total $ 1,138 $ - $ 3,960 $ 5,098 $ 258,566 $ 263,664 Analysis of Current, Past Due and Nonaccrual Loans As of December 31, 2012 (dollars in thousands) Accruing 30-89 Days Past Due 90 Days or more Past Due Nonaccrual Total Past Due and Nonaccrual Current and not Past Due or Nonaccrual Total Loans Commercial and industrial $ 134 $ - $ 61 $ 195 $ 19,621 $ 19,816 Real estate - construction, land and land development Acquistion, development, & construction - - 134 134 14,138 14,272 Other real estate - construction 1,318 - 68 1,386 40,268 41,654 Real estate - residential Home equity lines 211 - 108 319 19,618 19,937 Other real estate - residential 1,322 - 1,776 3,098 32,460 35,558 Real estate - comercial Owner occupied 941 - 1,527 2,468 52,360 54,828 Non-owner occupied 772 - 195 967 74,934 75,901 Consumer 27 - 27 54 3,867 3,921 Total $ 4,725 $ - $ 3,896 $ 8,621 $ 257,266 $ 265,887 24 Note 3 – Loans (continued) The Bank’s policy is that loans placed on nonaccrual will typically remain on nonaccrual status until all principal and interest payments are brought current and the prospect for future payments in accordance with the loan agreement appear relatively certain. The Bank’s policy generally requires six consecutive months of payment performance to warrant a return to accrual status. Troubled debt restructurings Troubled debt restructurings are defined as debt modifications, for economic or legal reasons related to the borrower’s financial difficulties, in which the Bank grants a concession that it would not otherwise consider. Such a concession may stem from an agreement between the Bank and the borrower, or may be imposed by law or a court. Some examples of modifications are as follows: Rate Modification - A modification in which the interest rate is changed below the current market rate. Term Modification - A modification in which the maturity date, timing of payments, or frequency of payments is changed. Interest Only Modification – A modification in which the loan is converted to interest only payments for a period of time. Payment Modification – A modification in which the dollar amount of the payment is changed, other than an interest only modification described above. Transfer of Assets Modification – A modification in which a transfer of assets has occurred to partially satisfy debt, including foreclosure and repossession. Combination Modification – Any other type of modification, including the use of multiple categories above. The following tables present the Bank’s loans classified as troubled debt restructurings by loan class as of June 30, 2013 and December 31, 2012: As of June 30, 2013 (dollars in thousands) Number of Contracts Accrual Nonaccrual Total Restructurings Commercial and industrial - $ - $ - $ - Real estate - construction, land and land development Acquistion, development, & construction - Other real estate - construction 3 154 711 865 Real estate - residential Home equity lines 1 66 - 66 Other real estate - residential 9 699 236 935 Real estate - comercial Owner occupied 10 4,506 294 4,800 Non-owner occupied - Consumer - Total 23 $ 5,425 $ 1,241 $ 6,666 25 Note 3 – Loans (continued) As of December 31, 2012 (dollars in thousands) Number of Contracts Accrual Nonaccrual Total Restructurings Commercial and industrial 1 $ - $ 34 $ 34 Real estate - construction, land and land development Acquistion, development, & construction 2 310 134 444 Other real estate - construction - Real estate - residential Home equity lines 1 66 - 66 Other real estate - residential 10 583 243 826 Real estate - comercial Owner occupied 9 4,187 1,177 5,364 Non-owner occupied - Consumer - Total 23 $ 5,146 $ 1,588 $ 6,734 At June 30, 2013 and December 31, 2012, there were no outstanding commitments to advance additional funds on troubled debt restructurings. For the three months ended June 30, 2013, there was one newly restructured loan that occurred which totaled $60,000 compared to two newly restructured loans which totaled $374,000 for the three months ended June 30, 2012. For the six months ended June 30, 2013, there were five newly restructured loans that occurred which totaled $854,000 compared to three newly restructured loans which totaled $440,000 for the six months ended June 30, 2012. The impact of these modifications was not material to the consolidated financial statements for the three and six months ended June 30, 2013 and 2012. Loans receivable modified as troubled debt restructurings and with a payment default, with the payment default occurring within 12 months of the restructure date, for the six months ended June 30, 2013 and 2012, were $401,000 and $180,000, respectively. Note 4 – Stock-Based Compensation During the six months ended June 30, 2013 and 2012, the Company recorded stock option expense of $47,362 and $53,822, respectively. The Company did not issue any stock options during the six months ended June 30, 2013 and 2012. Future levels of compensation cost related to share-based compensation awards may be impacted by new awards and/or modifications, repurchases and cancellations of existing awards. During the six months ended June 30, 2013 and 2012, the Company made restricted stock awards totaling 24,006 and 15,988, respectively. The awards granted in 2012 vest fully at the end of three years. The awards granted in 2013 which vest fully at the end of three years totaled 16,406. The awards granted in 2013 which vest fully at the end of five years totaled 7,600. The Company recorded restricted stock expense of $62,210 and $13,185 during the six months ended June 30, 2013 and 2012, respectively. 26 Note 5 – Earnings Per Share Earnings per common share are calculated on the basis of the weighted average number of common shares outstanding. Diluted earnings per share include the effect of outstanding stock options. The following table is a reconciliation of the income amounts and common stock amounts utilized in computing the Company’s earnings per share for the periods then ended: For the Three Months Ended June 30, 2013 Income (Numerator) Shares (Denominator) Per Share (dollars in thousands, except per share data) Basic EPS Net income available to common shareholder $ 2,119 3,556,644 $ 0.60 Effect of stock options outstanding - 32,069 ) Diluted EPS Net income available to common shareholder $ 2,119 3,588,713 $ 0.59 For the Three Months Ended June 30, 2012 Income (Numerator) Shares (Denominator) Per Share (dollars in thousands, except per share data) Basic EPS Net income available to common shareholder $ 1,703 3,641,097 $ 0.47 Effect of stock options outstanding - - - Diluted EPS Net income available to common shareholder $ 1,703 3,641,097 $ 0.47 For the Six Months Ended June 30, 2013 Income (Numerator) Shares (Denominator) Per Share (dollars in thousands, except per share data) Basic EPS Net income available to common shareholder $ 4,426 3,551,796 $ 1.25 Effect of stock options outstanding - 26,744 ) Diluted EPS Net income available to common shareholder $ 4,426 3,578,540 $ 1.24 For the Six Months Ended June 30, 2012 Income (Numerator) Shares (Denominator) Per Share (dollars in thousands, except per share data) Basic EPS Net income available to common shareholder $ 2,987 3,621,260 $ 0.83 Effect of stock options outstanding - - - Diluted EPS Net income available to common shareholder $ 2,987 3,621,260 $ 0.83 27 Note 5 – Earnings Per Share (continued) For the three months ended June 30, 2013 and 2012, there were 47,365 and 264,253 outstanding stock options, respectively, that were antidilutive since the exercise price exceeded the average market price. For the six months ended June 30, 2013 and 2012, there were 106,483 and 271,617 outstanding stock options, respectively, that were antidilutive since the exercise price exceeded the average market price. Note 6 – Fair Value Measurement The Company utilizes fair value measurement to record fair value adjustments to certain assets and liabilities and to determine fair value measurements where required. For assets and liabilities recorded at fair value, it is the Company’s policy to maximize the use of observable inputs and minimize the use of unobservable inputs when developing fair value measurements. The Company groups assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value. These levels are as follows: Level 1 – Valuations are readily obtainable because the assets and liabilities are traded on active exchange markets, such as the New York Stock Exchange. At June 30, 2013, the Company had no Level 1 assets. Level 2 – Valuations are obtained from readily available pricing sources via independent providers for market transactions involving similar assets or liabilities. The Company’s principal markets for these securities are the secondary institutional markets and valuations are based on observable market data in those markets. At June 30, 2013, the Company’s Level 2 assets included U.S. Government agency obligations, state and municipal bonds, mortgage-backed securities, corporate bonds, and mortgage loans held for sale. Level 3 – Valuations are derived from other valuation methodologies, including option pricing models, discounted cash flow models and similar techniques, and are not based on market exchange, dealer, or broker traded transactions. Level 3 valuations incorporate certain assumptions and projections in determining the fair value assigned to such assets or liabilities. Level 3 assets include impaired loans and other real estate owned as discussed below. Following is a description of valuation methodologies used for determining fair value for assets and liabilities: Investment Securities Available-for-Sale Investment securities available-for-sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted prices, if available. If quoted prices are not available, fair values are measured using independent pricing models or other model-based valuation techniques such as present value of future cash flows, adjusted for the securities’ credit rating, prepayment assumptions, and other factors such as credit loss assumptions. Periodically, management compares the fair values obtained through its pricing provider with another independent party to determine reliability. The Company classified $152.6 million and $132.8 million of investment securities available-for-sale subject to recurring fair value adjustments as Level 2 at June 30, 2013 and December 31, 2012, respectively. 28 Note 6 – Fair Value Measurement (continued) Loans The Company does not record loans at fair value on a recurring basis. However, from time to time, a loan is considered impaired and an allowance for loan losses is established. Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired. Once an individual loan is identified as impaired, management measures the impairment. The fair value of impaired loans is estimated primarily using the collateral value. However, in some cases other methods are used, such as market value of similar debt, enterprise value, liquidation value, and discounted cash flows. Those impaired loans not requiring an allowance represent loans with respect to which the fair value of the expected repayments or collateral exceed the recorded investments in such loans. At June 30, 2013, substantially all of the impaired loans were evaluated based on the fair value of the collateral less estimated selling costs. Impaired loans where an allowance is established based on the fair value of collateral, or those that have been charged down to the fair value of collateral, require classification in the fair value hierarchy. The fair value of the collateral is generally based on recent third party appraisals, tax valuations, or broker price opinions. The appraisals may include adjustments by the appraisers for differences between approaches such as the comparable sales approach and the income approach. As such, the Company records these collateral dependent impaired loans at fair value as nonrecurring Level 3. Collateral dependent impaired loans recorded at fair value totaled $2.0 million and $2.9 million at June 30, 2013 and December 31, 2012, respectively. Specific loan loss allowances for these impaired loans totaled $225,000 and $272,000 at June 30, 2013 and December 31, 2012, respectively. Loans Held for Sale Loans held for sale are carried at fair value on a recurring basis, as determined by outstanding commitments from third party investors (Level 2). The Company elected the fair value option for loans held for sale on July 1, 2012. These loans are intended for sale and the Company believes that the fair value is the best indicator of the resolution of these loans. Interest income is recorded based on the contractual terms of the loan and in accordance with the Company’s policy on loans held for investment. None of these loans are 90 days or more past due, nor on non-accrual as of June 30, 2013 and December 31, 2012. As of June 30, 2013 and December 31, 2012, the aggregate fair value was $34.5 million and $48.4 million, respectively; the contractual balance including accrued interest was $36.4 million and $48.3 million, respectively. Interest Rate Lock Commitments Commitments to fund mortgage loans (interest rate locks) to be sold into the secondary market and forward commitments for the future delivery of these mortgage loans are accounted for as free standing derivatives. Fair values of these mortgage derivatives are estimated based on their values at inception and changes in mortgage interest rates from the date the interest on the loan is locked. The fair value at inception and any changes in the fair values of these derivatives are included in mortgage banking activities. At June 30, 2013 and December 31, 2012, the fair value at inception was $415,000 and $255,000 respectively. At June 30, 2013 and December 31, 2012, the interest rate lock commitments with a positive fair value totaled $29,000 and $97,000, respectively, and were recorded in other assets. The interest rate lock commitments with a negative fair value at June 30, 2013 and December 31, 2012 totaled $1.3 million and $49,000, respectively, and were recorded in other liabilities. The Company enters into forward commitments for the future delivery of mortgage loans when interest rate locks are entered into, in order to hedge the change in interest rates resulting from its commitments to fund loans. Changes in the fair values of these derivatives are included in net gains on sales of loans. At June 30, 2013 and December 31, 2012, the forward commitments for the interest rate lock commitments with a positive fair value totaled $1.3 million and $49,000, respectively, and were recorded in other assets. The forward commitments for the interest rate lock commitments with a negative fair value at June 30, 2013 and December 31, 2012 totaled $29,000 and $97,000, respectively, and were recorded in other liabilities. 29 Note 6 – Fair Value Measurement (continued) At June 30, 2013 and December 31, 2012, the forward commitments for loans held for sale with a positive fair value totaled $2.5 million and $83,000, respectively, and were recorded in other assets. The forward commitments for loans held for sale with a negative fair value at June 30, 2013 and December 31, 2012 totaled $1,000 and $263,000, respectively, and were recorded in other liabilities. Other Real Estate Owned Foreclosed assets are adjusted to fair value less estimated selling costs upon transfer of the loans to other real estate owned, establishing a new cost basis. Subsequently, other real estate owned is carried at the lower of carrying value or fair value less estimated selling costs. Fair value is based upon independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral. Most fair values of the collateral are based on an observable market price or a current appraised value; however, in some cases an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price. Management may apply discount adjustments to the appraised value for estimated selling costs, information from comparable sales, and marketability of the property. As such, the Company records other real estate owned with subsequent write downs after transfer as nonrecurring Level 3. Other real estate owned that has had subsequent write-downs after transfer from loans to other real estate totaled $3.5 million and $1.2 million at June 30, 2013 and December 31, 2012, respectively. The tables below present information as of June 30, 2013 and December 31, 2012 about assets and liabilities which are measured at fair value on a recurring basis (dollars in thousands): Fair Value Measurements at June 30, 2013, Using, Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (dollars in thousands) U.S. Government and agency $ - $ 61,151 $ - $ 61,151 Mortgage-backed - residential GSEs - 58,201 - 58,201 State and municipal - 28,598 - 28,598 Corporate bonds - 4,684 - 4,684 Total $ - $ 152,634 $ - $ 152,634 Loans held for sale $ - $ 34,480 $ - $ 34,480 Derivative assets $ - $ 4,235 $ - $ 4,235 Derivative liabilities $ - $ 1,336 $ - $ 1,336 (1) This amount includes mortgage related interest rate lock commitments and commitments to sell. 30 Note 6 – Fair Value Measurement (continued) Fair Value Measurements at December 31, 2012, Using, Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (dollars in thousands) U.S. Government and agency $ - $ 55,565 $ - $ 55,565 Mortgage-backed - residential GSEs - 51,295 - 51,295 State and municipal - 22,788 - 22,788 Corporate bonds - 3,112 - 3,112 Total $ - $ 132,760 $ - $ 132,760 Loans held for sale $ - $ 48,432 $ - $ 48,432 Derivative assets $ - $ 485 $ - $ 485 Derivative liabilities $ - $ 409 $ - $ 409 (1) This amount includes mortgage related interest rate lock commitments and commitments to sell. There were no transfers between Level 1, Level 2 or Level 3 during the first six months of 2013 or 2012. Assets measured at fair value on a non-recurring basis as of June 30, 2013 and December 31, 2012 are summarized below: Fair Value Measurements at June 30, 2013, Using, Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (dollars in thousands) Impaired loans, net of allowance Commercial and industrial $ - $ - $ - $ - Real estate - construction - - 794 794 Real estate - residential - - 263 263 Real estate - commercial - - 983 983 Consumer - - 13 13 Total impaired loans $ - $ - $ 2,053 $ 2,053 Other real estate owned Unimproved land $ - $ - $ 322 $ 322 Real estate - residential - - 221 221 Real estate - commercial - - 2,907 2,907 Total other real estate owned $ - $ - $ 3,450 $ 3,450 31 Note 6 – Fair Value Measurement (continued) Fair Value Measurements at December 31, 2012, Using, Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (dollars in thousands) Impaired loans, net of allowance Commercial and industrial $ - $ - $ - $ - Real estate - construction - - 542 542 Real estate - residential - - 477 477 Real estate - commercial - - 1,895 1,895 Consumer - - 16 16 Total impaired loans $ - $ - $ 2,930 $ 2,930 Other real estate owned Unimproved land $ - $ - $ 642 $ 642 Real estate - residential - - 346 346 Real estate - commercial - - 172 172 Total other real estate owned $ - $ - $ 1,160 $ 1,160 Impaired loans that are measured for impairment using the fair value of the collateral for collateral dependent loans, had a principal balance of $2,278,000 with a valuation allowance of $225,000 at June 30, 2013, resulting in an additional provision for loan losses of $225,000 for the six months ended June 30, 2013. At December 31, 2012, impaired loans had a principal balance of $3,202,000 with a valuation allowance of $272,000, resulting in an additional provision for loan losses of $272,000 for the year ended December 31, 2012. At June 30, 2013, other real estate owned measured at fair value less costs to sell, had a net carrying amount of $3,450,000 with no valuation allowance and $386,000 in valuation adjustments for the six months ended June 30, 2013, resulting in a charge of $386,000 for the six months ended June 30, 2013. At December 31, 2012, other real estate owned had a net carrying amount of $1,160,000 with no valuation allowance and $1,434,000 in valuation adjustments, resulting in a charge of $1,434,000 for the year ended December 31, 2012. 32 Note 6 – Fair Value Measurement (continued) The following table presents quantitative information about significant unobservable inputs used in Level 3 fair value measurements for financial instruments measured at fair value on a non-recurring basis at June 30, 2013 for collateral dependent impaired loans and other real estate owned: Fair Value Valuation Technique Unobservable Inputs Range Weighted Average Impaired loans: Real estate – construction $ 794 Sales comparison Management and appraiser adjustment for difference between comparable sales 10.30% - 44.92% % Real estate – residential 263 Sales comparison Management and appraiser adjustment for difference between comparable sales 0.00% - 94.00% % Real estate - commercial 983 Sales comparison Management and appraiser adjustment for difference between comparable sales 1.11% - 10.00% % Income approach Capitalization rate 9.50% % Consumer 13 NADA or third party valuation of underlying collateral Management adjustment for comparable sales 36.37% % Total $ 2,053 Other real estate owned: Unimproved land $ 322 Sales comparison Management and appraiser adjustment for difference between comparable sales 0% % Real estate - residential 221 Sales comparison Management and appraiser adjustment for difference between comparable sales 0.00% - 68.27% % Real estate – commercial 2,907 Sales comparison Management and appraiser adjustment for difference between comparable sales 10.12% - 90.00% % Income approach Capitalization rate 10.00% % Total $ 3,450 33 Note 6 – Fair Value Measurement (continued) Financial Instruments Fair value measurements for assets and liabilities where there exists limited or no observable market data and, therefore, are based primarily upon estimates, are often calculated based on the economic and competitive environment, the characteristics of the asset or liability, and other factors. Therefore, the fair value cannot be determined with precision and may not be realized in an actual sale or immediate settlement of the asset or liability. Additionally, there may be inherent weaknesses in any calculation technique, and changes in the underlying assumptions used, including discount rates and estimates of future cash flows, could significantly affect current or future values. The methods and assumptions, not previously presented, used to estimate the fair value of significant financial instruments are as follows: Cash and due from banks - The carrying value of cash and due from banks approximates the fair value and these instruments are classified as Level 1. Federal Home Loan Bank stock - The fair value of Federal Home Loan Bank (“FHLB”) stock is not readily ascertainable since no ready market exists for the stock and there are restrictions on its transferability . Accrued interest receivable – The carrying value of accrued interest receivable for loans and securities approximates the fair value and is classified consistently with the level of the underlying asset. Deposits - The fair value of time deposits is estimated using a discounted cash flow calculation that applies current interest rates to a schedule of aggregated expected maturities and these instruments are classified as Level 2. The carrying value of other deposits approximates the fair value and they are classified as Level 1. Repurchase agreements - The carrying value of repurchase agreements approximates fair value due to their short-term nature and they are classified as Level 1. Short-term borrowings - Fair value approximates the carrying value of other borrowings due to their short-term nature and they are classified as Level 1. Accrued interest payable – The carrying value of accrued interest payable for deposits, repurchase agreements and borrowings approximates the fair value and is classified consistently with the level of the underlying liability. 34 Note 6 – Fair Value Measurement (continued) The carrying amount and estimated fair values of the Bank’s financial instruments at June 30, 2013 and December 31, 2012 are as follows: Fair Value Measurements at June 30, 2013 Carrying Value Level 1 Level 2 Level 3 Total (dollars in thousands) Financial assets: Cash and due from banks $ 14,293 $ 14,293 $ - $ - $ 14,293 Securities available for sale 152,634 - 152,634 - 152,634 Loans, net of allowance 258,659 - - 260,546 260,546 Loans held for sale 34,480 - 34,480 - 34,480 Federal Home Loan Bank stock 855 N/A N/A N/A N/A Accrued interest receivable, loans 986 - 34 952 986 Accrued interest receivable, securities 834 - 834 - 834 Other derivative assets 4,235 - 4,235 - 4,235 Financial liabilities Time deposits $ 159,321 $ - $ 160,545 $ - $ 160,545 Other deposits 265,653 265,653 - - 265,653 Repurchase agreements 3,045 3,045 - - 3,045 Short-term debt 5,500 5,500 - - 5,500 Accrued interest payable, deposits 485 4 481 - 485 Accrued interest payable, repurchase agreements - Other derivative liabilities 1,336 - 1,336 - 1,336 (1) This amount includes mortgage related interest rate lock commitments and commitments to sell. 35 Note 6 – Fair Value Measurement (continued) Fair Value Measurements at December 31, 2012 Carrying Value Level 1 Level 2 Level 3 Total (dollars in thousands) Financial assets: Cash and due from banks $ 30,279 $ 30,279 $ - $ - $ 30,279 Securities available for sale 132,760 - 132,760 - 132,760 Loans, net of allowance 259,877 - - 264,159 264,159 Loans held for sale 48,432 - 48,432 - 48,432 Federal Home Loan Bank stock 1,865 N/A N/A N/A N/A Accrued interest receivable, loans 1,123 - - 1,123 Accrued interest receivable, securities 649 - 649 - 649 Other derivative assets 485 - 485 - 485 Financial liabilities Time deposits $ 169,376 $ - $ 170,707 $ - $ 170,707 Other deposits 247,580 247,580 - - 247,580 Repurchase agreements 3,333 3,333 - - 3,333 Short-term debt 25,028 25,028 - - 25,028 Accrued interest payable, deposits 458 5 453 - 458 Accrued interest payable, repurchase agreements 3 3 - - 3 Other derivative liabilities 409 - 409 - 409 (1) This amount includes mortgage related interest rate lock commitments and commitments to sell. Note 7 – Commitments and Contingencies In the ordinary course of business, the Bank may enter into off-balance sheet financial instruments that are not reflected in the consolidated financial statements. These instruments include commitments to extend credit and standby letters of credit. Such financial instruments are recorded in the consolidated financial statements when funds are disbursed or the instruments become payable. The Bank uses the same credit policies for these off-balance sheet financial instruments as it does for other instruments that are recorded in the consolidated financial statements. Following is an analysis of significant off-balance sheet financial instruments as of June 30, 2013 and December 31, 2012: June 30, 2013 December 31, 2012 (dollars in thousands) Commitments to extend credit $ 56,735 $ 48,976 Standby letters of credit 180 1,029 Total $ 56,915 $ 50,005 36 Note 7 – Commitments and Contingencies (continued) Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. Since many of the commitment amounts expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. In managing the Bank’s credit and market risk exposure, the Bank may participate these commitments with other institutions when funded. The credit risk involved in issuing these financial instruments is essentially the same as that involved in extending loans to customers. If deemed necessary by the Bank, the amount of collateral obtained upon extension of credit is based on management’s credit evaluation of the customer. Collateral held varies, but may include real estate and improvements, marketable securities, accounts receivable, inventory, equipment and personal property. Loans sold under our mortgage loans held for sale portfolio contain certain representations and warranties in our loan sale agreements which provide that we repurchase or indemnify the investors for losses or costs on loans we sell under certain limited conditions. Some of these conditions include underwriting errors or omissions, fraud or material misstatements by the borrower in the loan application, or inaccurate market value on the collateral property due to deficiencies in the appraisal. In addition to these representations and warranties, our loan sale contracts define a condition in which the borrower defaults during a short period of time, typically 120 days to one year, as an Early Payment Default (“EPD”). In the event of an EPD, we are required to return the premium paid by the investor for the loan as well as certain administrative fees, and in some cases repurchase the loan or indemnify the investor. Based on these recourse provisions, the Bank established a recourse liability for mortgage loans sold. The following table presents the activity for the recourse liability for the six months ended June 30, 2013 and 2012: June 30, 2013 June 30, 2012 (dollars in thousands) Beginning balance $ 772 $ 245 Provision 250 250 Losses ) ) Recoveries - 195 Ending balance $ 827 $ 570 The Bank, as part of its retail mortgage loan production activities, routinely enters into short-term commitments to originate loans. Most of the loans will be sold to third parties upon closing. For those loans, the Bank enters into best efforts forward sales commitments at the same time the commitments to originate are finalized. The Bank has executed best efforts forward sales commitments related to retail mortgage loans, which are classified as loans held for sale. The forward sales commitments on retail mortgage loans function as an economic offset and mitigate the Bank’s market risk on these loans. The nature of the business of the Bank is such that it ordinarily results in a certain amount of litigation. In the opinion of management, there are no present litigation matters in which the anticipated outcome will have a material adverse effect on the Company’s financial condition, results of operations or liquidity. Note 8 – Impact of Other Recently Issued Accounting Standards Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies, but not specifically addressed in this report, are not expected to have a material impact on the Company’s financial condition, results of operations, or liquidity. 37 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Overview Georgia-Carolina Bancshares, Inc. (the “Company”) was incorporated under the laws of the State of Georgia on January31, 1997 to operate as a bank holding company pursuant to the Federal Bank Holding Company Act of 1956, as amended. The Company is a one-bank holding company and owns 100% of the issued and outstanding stock of First Bank of Georgia (the “Bank”), an independent, state-chartered commercial bank. The Bank operates three offices in Augusta, Georgia, two offices in Martinez, Georgia, one office in Evans, Georgia, and one office in Thomson, Georgia. The Bank opened the branch in Evans, Georgia in May 2013. The Bank also operates non-depository, mortgage origination offices in Augusta, Georgia and Savannah, Georgia. The Bank is the parent company of Willhaven Holdings, LLC, which held certain other real estate of the Bank. The Bank targets the banking needs of individuals and small to medium-sized businesses by emphasizing personal service. The Bank offers a full range of deposit and lending services and is a member of an electronic banking network that enables its customers to use the automated teller machines of other financial institutions. In addition, the Bank offers commercial and business credit services, as well as various consumer credit services, including home mortgage loans, automobile loans, lines of credit, home equity loans and home improvement loans. The Bank’s deposits are insured by the Federal Deposit Insurance Corporation (the “FDIC”). Critical Accounting Policies The accounting and reporting policies of the Company and Bank are in accordance with accounting principles generally accepted in the United States and conform to general practices within the banking industry. Application of these principles requires management to make estimates or judgments that affect the amounts reported in the financial statements and the accompanying notes. These estimates are based on information available as of the date of the financial statements; accordingly, as this information changes, the financial statements could reflect different estimates or judgments. Certain policies inherently have a greater reliance on the use of estimates, and as such have a greater possibility of producing results that could be materially different than originally reported. Estimates or judgments are necessary when assets and liabilities are required to be recorded at fair value, when a decline in the value of an asset not carried on the financial statements at fair value warrants an impairment write-down or a valuation reserve to be established, or when an asset or liability needs to be recorded contingent upon a future event. Carrying assets and liabilities at fair value inherently results in more financial statement volatility. The fair values and the information used to record the valuation adjustments for certain assets and liabilities are based either on quoted market prices or are provided by other third-party sources, when available. When third-party information is not available, valuation adjustments are estimated in good faith by management primarily through the use of internal cash flow modeling techniques. Management views critical accounting policies to be those that are highly dependent on subjective or complex judgments, estimates and assumptions, and where changes in those estimates and assumptions could have a significant impact on the financial statements. Allowance for Loan Losses The allowance for loan losses represents management’s estimate of probable credit losses inherent in the loan portfolio. Estimating the amount of the allowance for loan losses requires significant judgment and the use of estimates related to the amount and timing of expected future cash flows on impaired loans, estimated losses on non-impaired loans based on historical loss experience, and consideration of current economic trends and conditions, all of which may be susceptible to significant change. The loan portfolio also represents the largest asset type on the consolidated balance sheet. Loan losses are charged off against the allowance, while recoveries of amounts previously charged off are credited to the allowance. A provision for loan losses is charged to operations based on management’s periodic evaluation of the factors previously mentioned, as well as other pertinent factors. 38 The allowance consists of specific and general components. The specific component relates to loans that are individually classified as impaired when, based on current information and events, it is probable that the Bank will be unable to collect all amounts due according to the contractual terms of the loan agreement. These analyses involve a high degree of judgment in estimating the amount of loss associated with specific loans, including estimating the amount and timing of future cash flows and collateral values. The general component covers non impaired loans and is based on historical loss experience adjusted for current factors. The historical loss experience is determined by portfolio segment and is primarily based on the actual loss history experienced by the Bank over the most recent year. This actual loss experience is supplemented with other economic factors based on the risks present for each portfolio segment. These economic factors include consideration of the following: levels of and trends in delinquencies and impaired loans; levels of and trends in charge-offs and recoveries for the most recent three years; trends in volume and terms of loans; effects of any changes in risk selection and underwriting standards; other changes in lending policies, procedures, and practices; experience, ability, and depth of lending management and other relevant staff; national and local economic trends and conditions; industry conditions; and effects of changes in credit concentrations. There are many factors affecting the allowance for loan losses; some are quantitative while others require qualitative judgment. Although management believes its process for determining the allowance adequately considers all possible factors that could potentially result in credit losses, the process includes subjective elements and may be susceptible to significant change. To the extent actual outcomes differ from management’s estimates, additional provisions for loan losses could be required that could adversely affect the Bank’s earnings or financial position in future periods. Mortgage Banking Derivative Loan commitments, whose underlying mortgage loans at origination will be held for sale upon funding of the loan, are derivative instruments. Loan commitments are recognized on the consolidated balance sheet in other assets and other liabilities at fair value, with changes in their fair values recognized in mortgage banking activities. At the inception of a loan commitment, the Bank generally will simultaneously enter into a best efforts forward commitment to protect the Bank from losses on sales of the loans underlying the loan commitment by securing the ultimate sale price and delivery date of the loan. Other Real Estate Owned Assets acquired through or instead of loan foreclosure are initially recorded at fair value less estimated costs to sell when acquired, establishing a new cost basis. If fair value declines subsequent to foreclosure, a valuation allowance is recorded through expense. Operating costs after acquisition are expensed. Costs related to the development and improvement of other real estate owned are capitalized. Fair Value of Financial Instruments Fair values of financial instruments are estimated using relevant market information and other assumptions. Fair value estimates involve uncertainties and matters of significant judgment regarding interest rates, credit risk, prepayments, and other factors, especially in the absence of broad markets for particular items. Changes in assumptions or in market conditions could significantly affect these estimates. 39 Results of Operations Overview The Company’s net income was $2,119,000 for the quarter ended June 30, 2013, compared to $1,703,000 for the second quarter of 2012, an increase of 24.4%. The Company’s net income was $4,426,000 for the six months ended June 30, 2013, compared to net income of $2,987,000 for the six months ended June 30, 2012. The increase in net income for the quarter and the six month period was primarily due to a credit provision for loan losses and an increase in non-interest income. Basic and diluted earnings per share were $0.60 and $0.59, respectively for the quarter ended June 30, 2013 compared to $0.47 for both basic and diluted for the quarter ended June 30, 2012. Basic and diluted earnings per share were $1.25 and $1.24, respectively for the six months ended June 30, 2013, compared to $0.83 for both basic and diluted for the six months ended June 30, 2012. The Company’s return on average assets on an annualized basis was 1.73% for the quarter ended June 30, 2013, compared to 1.38% for the quarter ended June 30, 2012. The Company’s return on average equity on an annualized basis for the quarter ended June 30, 2013 was 14.26% compared to 12.85% for the quarter ended June 30, 2012. The Company’s return on average assets on an annualized basis was 1.83% for the six months ended June 30, 2013, compared to 1.22% for the six months ended June 30, 2012. The Company’s return on average equity on an annualized basis for the six months ended June 30, 2013 was 15.28% compared to 11.43% for the six months ended June 30, 2012. Interest Income Interest income for the three months ended June 30, 2013 and 2012 was $4,576,000 and $5,226,000, respectively, which was a decrease of $650,000 (12.4%).Interest income for the six months ended June 30, 2013 was $9,096,000, a decrease of $1,386,000 (13.22%) from $10,482,000 for the six months ended June 30, 2012. This decrease was primarily the result of declining earning asset yields and continued soft loan demand. As a result of reduced loan demand, management increased purchases of lower yielding investment securities. Loan yields have also continued to decrease due to the competitive interest rate environment. Net loans, including loans held for sale, were $293,139,000 at June 30, 2013 compared to $308,309,000 at December 31, 2012 and $319,529,000 at June 30, 2012. The overall yield on earning assets decreased from 4.57% to 4.01%, comparing the second quarter of 2012 to the second quarter of 2013. The overall yield on earning assets decreased from 4.59% to 4.04% from the first six months of 2012 compared to the first six months of 2013. Interest Expense Interest expense for the three months ended June 30, 2013 and 2012 was $545,000 and $1,016,000, respectively, which was a decrease of $471,000 (46.4%). Interest expense for the six months ended June 30, 2013 was $1,114,000 and $2,088,000, respectively, which was a decrease of $974,000 (46.7%). The Company has experienced a decline in interest expense primarily due to the downward repricing in interest rates paid on deposits, as well as a shift in the mix of interest-bearing deposits from higher rate time deposits to lower rate accounts such as NOW and money market accounts. The Company also paid off borrowings with the FHLB which decreased interest expense on other borrowings by $221,000 or 98.2% for the three months ended June 30, 2013 and $440,000 or 97.8% for the six months ended June 30, 2013 when compared to 2012. The Company’s cost of interest-bearing liabilities has declined from 1.07% for the second quarter of 2012 to 0.61% for the second quarter of 2013. The Company’s cost of interest-bearing liabilities has declined from 1.09% for the first six months of 2012 to 0.63% for the first six months of 2013. 40 Net Interest Income Net interest income is the difference between the interest and fees earned on loans, securities and other interest-earning assets (interest income), and the interest paid on deposits and borrowed funds (interest expense). Net interest income was $4,031,000 and $4,210,000 for the three months ended June 30, 2013 and 2012, respectively, which was a decrease of $179,000 (4.3%). Net interest income was $7,982,000 and $8,394,000 for the six months ended June 30, 2013 and 2012, respectively, which was a decrease of $412,000 (4.9%). As noted above, the decrease in net interest income was primarily the result of the decline in interest income due to lower earning asset yields, partially offset by the lower cost of interest-bearing deposits and decreased interest expense for other borrowings. Interest-earning assets were $458,426,000 at June 30, 2013 compared to $461,183,000 at June 30, 2012, a decrease of $2,757,000 (0.6%). Loans, including loans held for sale, are the highest yielding component of interest-earning assets. Total gross loans, including loans held for sale, were $298,100,000 at June 30, 2013 compared to $326,383,000 at June 30, 2012, a decrease of $28,283,000 (8.7%). Mortgage loans held for sale totaled $34,480,000 and $46,949,000 at June 30, 2013 and 2012, respectively, which was a decrease of $12,469,000 (26.6%). Securities available-for-sale were $152,634,000 at June 30, 2013, compared to $113,492,000 at June 30, 2012, an increase of $39,142,000 (34.5%). Interest bearing deposits with banks totaled $7,692,000 and $21,308,000 at June 30, 2013 and 2012, respectively which was a decrease of $13,616,000 (63.9%). Interest-bearing customer deposits were $354,727,000 at June 30, 2013 compared to $352,061,000 at June 30, 2012, an increase of $2,666,000 (0.8%). Noninterest-bearing customer deposits were $70,247,000 at June 30, 2013 compared to $61,316,000 at June 30, 2012, an increase of $8,931,000 (14.6%). Provision for Loan Losses The Bank recorded a negative provision for loan losses of $1,200,000 for the three months ended June 30, 2013 compared to a provision expense of $125,000 for the three months ended June 30, 2012, a decrease of $1,325,000. The Bank recorded a negative provision for loan losses of $1,802,000 for the six months ended June 30, 2013 compared to a provision expense of $430,000 for the six months ended June 30, 2012, a decrease of $2,232,000. The negative provision and decrease from 2012 to 2013 was the result of decreasing historical loss rates, management’s detailed review of the Bank’s loan portfolio, the level of the Bank’s non-performing loans, net recoveries for the three and six months ended June 30, 2013, and decreasing loan delinquencies. The Bank’s specific reserve was $225,000 at June 30, 2013 compared to $382,000 at June 30, 2012, a decrease of $157,000 (41.1%). Non-performing loans to total loans, excluding loans held for sale, was 1.50% at June 30, 2013 compared to 1.47% at December 31, 2012 and 1.05% at June 30, 2012. As shown in the non-performing assets section below, the Bank has experienced a slight increase of $65,000 in non-accrual loans during the first six months of 2013 and non-accrual loans have increased $1,015,000 since June 30, 2012. Non-performing assets to total assets have continued to decrease. The ratio of non-performing assets to total assets was 1.94%, 1.93% and 1.74% as of June 30, 2012, December 31, 2012 and June 30, 2013, respectively. Each loan that the Bank deems impaired is subject to an analysis consisting of an evaluation of the underlying collateral and/or expectation of future cash flows to determine impairment and, if necessary, a specific allowance for loan losses reserve is established. The ratio of the allowance for loan losses to total loans, excluding loans held for sale, decreased to 1.88% at June 30, 2013 from 2.24% at December 31, 2012, and 2.45% at June 30, 2012. The Bank experienced a net recovery of $671,000 for the second quarter of 2013 compared to net charge-offs of $169,000 for the second quarter of 2012, resulting in annualized charge-off ratios of (-1.02%) and 0.24%, respectively. The Bank experienced a net recovery of $809,000 for the first six months of 2013 compared to net charge-offs of $380,000 for the first six months of 2012, resulting in annualized charge-off ratios of (-0.62%) and 0.27%, respectively. Although the Bank’s annualized charge-off ratios have declined, the improved performance of the Bank’s loan portfolio is not necessarily indicative of future performance. Management considers the current allowance for loan losses to be appropriate based upon its detailed analysis of the potential risk in the portfolio; however, there can be no assurance that charge-offs in future periods will not exceed the allowance for loan losses or that additional provisions will not be required. 41 Non-interest Income Non-interest income for the three months ended June 30, 2013 and 2012 was $3,801,000 and $3,484,000, respectively, which was an increase of $317,000 (9.1%). Service charges on deposit accounts were $390,000 and $378,000 for the three months ended June 30, 2013 and 2012, respectively, a slight increase of $12,000 (3.2%). Mortgage banking activities resulted in income of $2,693,000 and $2,687,000 for the three months ended June 30, 2013 and 2012, respectively, which was a slight increase of $6,000 (0.2%). Loans sold in the secondary market for the three months ended June 30, 2013 and 2012 were $97,456,000 and $91,653,000, respectively. Substantially all loans originated by the mortgage division are sold in the secondary market with servicing rights released. While there has been an increase in the volume of loans sold when compared to 2012, the yields have decreased. Therefore, the mortgage banking income has remained relatively flat. Other income was $626,000 and $439,000 for the three months ended June 30, 2013 and 2012, respectively. The increase of $187,000 was mainly due to a recovery of legal expenses. The Bank foreclosed on ten properties all associated with one large customer relationship during 2011 and 2012. The Bank incurred legal expenses throughout the foreclosure process. During the second quarter of 2013, a final settlement was received for legal expenses incurred and was recorded in non-interest income. Non-interest income for the six months ended June 30, 2013 and 2012 was $7,590,000 and $6,405,000, respectively, which was an increase of $1,185,000 (18.5%). Service charges on deposit accounts were $760,000 and $734,000 for the six months ended June 30, 2013 and 2012, respectively, a slight increase of $26,000 (3.5%). Mortgage banking income was $4,697,000 and $4,795,000 for the six months ended June 30, 2013 and 2012, respectively, which was a decrease of $98,000 (2.0%). Loans sold in the secondary market for the six month period ended June 30, 2013 and 2012 were $204,541,000 and $195,892,000, respectively. As noted above, while there has been an increase in the volume of loans sold when compared to 2012, the yields have decreased. Therefore, the mortgage banking income has remained relatively flat. Other income was $1,883,000 and $869,000 for the six months ended June 30, 2013 and 2012, respectively. The increase of $1,014,000 is mainly due to death insurance benefits from a Bank owned life insurance policy of $806,000 and a recovery of legal expenses of $175,000 as noted above. Non-interest Expense Non-interest expense for the three months ended June 30, 2013 and 2012 was $5,868,000 and $5,065,000, respectively, which was an increase of $803,000 (15.9%). Salary and employee benefit costs were $3,291,000 and $2,960,000 for the three months ended June 30, 2013 and 2012, respectively, which was an increase of $331,000 (11.2%). During the second quarter of 2013, the Bank opened the Evans, Georgia branch. There was also an increase in employees in the mortgage department due to increased volume and the new regulations related to mortgage lending. The increase in the overall number of employees coupled with the normal annual salary increases accounted for the increase in salaries and employee benefits. Occupancy expense decreased $13,000 (3.4%) from $380,000 to $367,000 for the three months ended June 30, 2012 and 2013, respectively. OREO expense increased $264,000 (94.6%) from $279,000 at June 30, 2012 to $543,000 at June 30, 2013. The increase in OREO expense was primarily due to valuation adjustments totaling $386,000 partially offset by decreased maintenance expenses for properties. Other non-interest expense for the three months ended June 30, 2013 increased by $221,000 (15.3%) to $1,667,000 from $1,446,000 for the three months ended June 30, 2012. The increase in other non-interest expense was primarily due to an increase of $114,000 in loan related expenses due mainly to a reclassification of mortgage loan related expenses, and an increase in data processing expense of $71,000 mainly due to implementation of new software for the mortgage division. Other notable changes included an overall increase in items such as printing and supplies as well as advertising and business development. These increases totaling $54,000 were mainly due to the opening of the new Evans Branch. 42 Non-interest expense for the six months ended June 30, 2013 and 2012 was $11,081,000 and $10,031,000, respectively, which was an increase of $1,050,000 (10.5%). Salary and employee benefit costs were $6,365,000 and $5,902,000 for the six months ended June 30, 2013 and 2012, respectively, which was an increase of $463,000 (7.8%). As noted above, this increase was primarily due to an increase in the number of employees and normal salary increases. Occupancy expense decreased $42,000 (5.4%) from $777,000 to $735,000 for the six months ended June 30, 2012 and 2013, respectively. OREO expense increased $211,000 (43.0%) from $491,000 at June 30, 2012 to $702,000 at June 30, 2013. As noted above, the increase is mainly due to $386,000 in valuation adjustments partially offset by decreased property maintenance expenses. Other non-interest expense for the six months ended June 30, 2013 increased by $418,000 (14.6%) to $3,279,000 from $2,861,000 for the six months ended June 30, 2012. As noted above, the increase in other non-interest expense was primarily due an increase in loan related expenses of $227,000 due to a reclassification of mortgage loan related expenses, and an increase in data processing expense of $127,000 mainly due to implementation of new software for the mortgage division. Advertising expense increased $59,000 from $64,000 for the six months ended June 30, 2012 to $123,000 for the six months ended June 30, 2013. Income Taxes The Company recorded income tax expense of $1,045,000 and $801,000 for the three months ended June 30, 2013 and 2012, respectively. The increase in 2013 resulted from the increase in net income before taxes. The effective tax rate remained relatively flat at 33.0% and 32.0% for the three months ended June 30, 2013 and 2012, respectively. The Company recorded income tax expense of $1,867,000 and $1,351,000 for the six months ended June 30, 2013 and 2012, respectively. The increase in 2013 resulted from the increase in net income before taxes. The effective tax rate was 29.7% and 31.1% for the six months ended June 30, 2013 and 2012, respectively. The decrease in the effective tax rate was due to certain tax-exempt income items including the life insurance death benefit. Financial Condition Overview Total consolidated assets at June 30, 2013 were $496,478,000, a decrease of $9,697,000 (1.9%) from December 31, 2012 total consolidated assets of $506,175,000. Cash and due from banks totaled $14,293,000 at June 30, 2013, and $30,279,000 at December 31, 2012, a decrease of $15,986,000 (52.8%). Investments in securities at June 30, 2013 were $152,634,000 compared to $132,760,000 at December 31, 2012, an increase of $19,874,000 (15.0%). Gross loans, excluding loans held for sale, were $263,620,000 at June 30, 2013, a decrease of $2,211,000 (0.8%) from $265,831,000 at December 31, 2012. Loans held for sale decreased $13,952,000 (28.8%) from $48,432,000 at December 31, 2012 to $34,480,000 at June 30, 2013. Cash and due from banks at June 30, 2013 and December 31, 2012 included $650,000 and $14,475,000, respectively, of interest-bearing balances with the Federal Reserve Bank, at a minimal interest rate, that were included in interest-earning assets. Other assets increased $3,358,000 (51.5%) mainly due to the increase of $2,652,000 in the derivatives recorded for the forward commitments for loans held for sale and interest rate lock commitments, and an increase of $1,884,000 in deferred tax assets due to changes in the fair value of securities available for sale, offset by a decrease in the FDIC prepaid insurance of $830,000. Total deposits at June 30, 2013 were $424,974,000, an increase of $8,018,000 (1.9%) from the December 31, 2012 balance of $416,956,000. Interest-bearing customer deposits at June 30, 2013 were $354,727,000, an increase of $8,651,000 (2.5%) from the December 31, 2012 balance of $346,076,000. Time deposits decreased $10,055,000 while money market accounts increased $16,985,000. NOW and savings accounts increased $1,721,000. Non-interest bearing deposits decreased $633,000 (0.9%) from $70,880,000 at December 31, 2012 to $70,247,000 at June 30, 2013. The Bank’s repurchase agreements totaled $3,045,000 at June 30, 2013, a decrease of $288,000 (8.6%) from the December 31, 2012 balance of $3,333,000. 43 Management continuously monitors the financial condition of the Bank in order to protect depositors, increase retained earnings and protect current and future earnings. Further discussion of significant items affecting the Bank’s financial condition is presented in detail below. Nonperforming Assets A major key to long-term earnings growth is the maintenance of a high-quality loan portfolio. The Bank’s directive in this regard is carried out through its policies and procedures for extending credit to the Bank’s customers. The goals of these policies and procedures are to provide a sound basis for new credit extensions and early recognition of problem assets to allow the most flexibility in their timely disposition. The composition of non-performing assets for each reportable date is shown in the table below. June 30, 2013 December 31, 2012 June 30, 2012 (dollars in thousands) Non-accrual loans $ 3,961 $ 3,896 $ 2,946 Other real estate owned 4,702 5,876 6,741 $ 8,663 $ 9,772 $ 9,687 The Bank’s non-accrual loans increased $65,000 (1.7%) during the first six months of 2013. This slight increase is due to various factors, including charge-offs and transfers to OREO as well as pay-downs and movement to accrual status. The Bank’s OREO decreased $1,174,000 (19.9%) during that same period. Since June 30, 2012, non-accrual loans have increased $1,015,000 (34.45%) and OREO has decreased $2,039,000 (30.25%). The ratio of non-performing assets to total loans and OREO, excluding loans held for sale, was 3.23% at June 30, 2013, 3.60% at December 31, 2012, and 3.39% at June 30, 2012. The continued reduction and disposition of non-performing assets is a management priority. Troubled Debt Restructurings As of June 30, 2013, the Bank had 23 loans totaling $6,666,000 classified as troubled debt restructurings. As of December 31, 2012, the Bank had 23 loans totaling $6,734,000 classified as troubled debt restructurings. Included in troubled debt restructurings were loans totaling $1,241,000 and $1,588,000 on nonaccrual as of June 30, 2013 and December 31, 2012, respectively. As of June 30, 2013, two loans totaling $554,000 classified as a troubled debt restructuring were in default. As of June 30, 2012, one loan totaling $180,000 classified as a troubled debt restructuring was in default. Allowance for Loan Losses Additions to the allowance for loan losses are made periodically to maintain the all owance at an appropriate level based upon management’s analysis of probable risk in the loan portfolio, as described above under the heading “Critical Accounting Policies.” The allowance for loan losses was $4,961,000, $5,954,000 and $6,854,000 as of June 30, 2013, December 31, 2012, and June 30, 2012, respectively. The decrease of $993,000 from December 31, 2012 to June 30, 2013 is the result of several factors including improving historical loss ratios, and improving credit quality. The Bank has also experienced net recoveries of $809,000 during the six months ended June 30, 2013 as noted in the provision for loan losses discussion above. The ratio of the allowance for loan losses to total loans, excluding loans held for sale, decreased to 1.88% at June 30, 2013 from 2.24% at December 31, 2012, and 2.45% at June 30, 2012. For the three month period ended June 30, 2013 there was a net recovery of 1.02% annualized compared to net charge offs of .24% for the same period in 2012. For the six month period ended June 30, 2013 there was a net recovery of .63%% annualized compared to net charge offs of 1.09% for the same period in 2012. Management considers the current allowance for loan losses to be appropriate based upon its detailed analysis of the potential risk in the Bank’s portfolio; however, there can be no assurance that charge-offs in future periods will not exceed the allowance for loan losses or that additional provisions will not be required. 44 Liquidity and Capital Resources Liquidity is the ability of an organization to meet its financial commitments and obligations on a timely basis. These commitments and obligations include credit needs of customers, withdrawals by depositors, and payment of operating expenses and dividends. Management does not anticipate any events which would require liquidity beyond that which is available through deposit growth, investment maturities, federal funds lines, and other lines of credit and funding sources. Management actively monitors and manages the levels, types and maturities of earning assets, in relation to the sources available to fund current and future needs, to ensure that adequate funding will be available at all times. The Bank’s liquidity remains adequate to meet operating and loan funding requirements. The Bank’s liquidity ratio at June 30, 2013 was 40.8% compared to 42.4% at December 31, 2012. Management is committed to maintaining capital at a level sufficient to protect depositors, provide for reasonable growth, and fully comply with all regulatory requirements. Management’s strategy to achieve this goal is to retain sufficient earnings while providing a reasonable return on equity. Federal banking regulations establish certain capital adequacy standards required to be maintained by banks. The table below reflects the Bank’s current regulatory capital ratios, including comparisons to December 31, 2012 and regulatory minimums: June 30, 2013 December 31, 2012 Minimum Regulatory Requirement Total risk-based capital ratio % % % Tier 1 risk-based capital ratio % % % Tier 1 leverage ratio % % % On July 22, 2013, the Company declared a cash dividend of $0.045 per share of common stock to all shareholders of record as of August 6, 2013, payable on August 13, 2013. 45 Item 3.Quantitative and Qualitative Disclosures About Market Risk. There have been no material changes in the Company’s quantitative and qualitative disclosures about market risk as of June 30, 2013 from that presented under the heading “Liquidity and Interest Rate Sensitivity” and “Market Risk” in Item 7 of the Company’s Annual Report on Form 10-K for the year ended December31, 2012. Item 4. Controls and Procedures. Evaluation of Disclosure Controls and Procedures Management has developed and implemented policies and procedures for reviewing disclosure controls and procedures and internal control over financial reporting on a quarterly basis. Management, including the Chief Executive Officer and the Chief Financial Officer, has evaluated the effectiveness of the design and operation of disclosure controls and procedures as of June 30, 2013 and, based on such evaluation, has concluded that these controls and procedures are effective. Disclosure controls and procedures are the Company’s controls and other procedures that are designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by the Company in the reports that it files under the Exchange Act is accumulated and communicated to management, including the Chief Executive Officer and the Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There were no changes in the Company’s internal control over financial reporting during the Company’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. All internal control systems, no matter how well designed, have inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. 46 Part II - OTHER INFORMATION Item 6. Exhibits. The following exhibits are filed with this Report: Exhibit No. Description 3.1 - Articles of Incorporation of the Company (incorporated herein by reference to Exhibit 3.1 of the Company’s Registration Statement on Form SB-2 under the Securities Act of 1933, as amended, Registration No. 333-69763) 3.1.1 - Articles of Amendment to the Articles of Incorporation of the Company (incorporated herein by reference to Exhibit 3.1.1 of the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2000) 3.2- By-Laws of the Company (incorporated herein by reference to Exhibit 3.2 of the Company’s Registration Statement on Form SB-2 under the Securities Act of 1933, as amended, Registration No. 333-69763) 10.1^ - Amendment to Georgia-Carolina Bancshares, Inc. 1997 Stock Option Plan effective May 20, 2013 31.1^ - Certification of President and Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2^ - Certification of Senior Vice President and Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1^ - Certifications Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS*^ XBRL Instance Document 101.SCH*^ XBRL Taxonomy Extension Schema Document 101.CAL*^ XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF*^ XBRL Taxonomy Extension Definition Linkbase Document 101.LAB*^ XBRL Taxonomy Extension Label Linkbase Document 101.PRE*^ XBRL Taxonomy Extension Presentation Linkbase Document * - In accordance with Regulation S-T, XBRL (Extensible Business Reporting Language) related information in Exhibit No. (101) to this Quarterly Report on Form 10-Q shall be deemed “furnished” and not “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and shall not be incorporated by reference into any registration statement pursuant to the Securities Act of 1933, as amended; except as shall be expressly set forth by specific reference in such filing. ^ - Filed herewith. 47 SIGN ATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GEORGIA-CAROLINA BANCSHARES, INC. August 2, 2013 By: /s/Remer Y. Brinson, III Remer Y. Brinson, III President and Chief Executive Officer (principal executive officer) August 2, 2013 By: /s/ Thomas J. Flournoy Thomas J. Flournoy Senior Vice President and Chief Financial Officer (principal financial and accounting officer) 48 EXHIBIT INDEX Exhibit No. Description of Exhibit Exhibit 10.1^ Amendment to Georgia-Carolina Bancshares, Inc. 1997 Stock Option Plan effective May 20, 2013 Exhibit 31.1^ Certification of President and Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2^ Certification of Senior Vice President and Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32.1^ Certifications Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 101.INS*^ XBRL Instance Document Exhibit 101.SCH*^ XBRL Taxonomy Extension Schema Document Exhibit 101.CAL*^ XBRL Taxonomy Extension Calculation Linkbase Document Exhibit 101.DEF*^ XBRL Taxonomy Extension Definition Linkbase Document Exhibit 101.LAB*^ XBRL Taxonomy Extension Label Linkbase Document Exhibit 101.PRE*^ XBRL Taxonomy Extension Presentation Linkbase Document * - In accordance with Regulation S-T, XBRL (Extensible Business Reporting Language) related information in Exhibit No. (101) to this Quarterly Report on Form 10-Q shall be deemed “furnished” and not “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and shall not be incorporated by reference into any registration statement pursuant to the Securities Act of 1933, as amended; except as shall be expressly set forth by specific reference in such filing. ^ - Filed herewith. 49
